 1                                                                The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                      NO. CR 19-189 JLR
11
                                                    ORDER CONTINUING TRIAL
12                                   Plaintiff,
13                          v.
14
     JONATHAN MAREK,
15
16                                   Defendant.
17
18          Having considered the record and the parties’ April 1, 2020, joint motion, and General
19 Order 02-20 for the Western District of Washington, the Court FINDS that trial in this case
20 cannot proceed on the currently scheduled date of April 27, 2020. For the reasons detailed in
21 the parties’ joint motion, the ends of justice served by granting a continuance outweigh the
22 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),
23 (B)(i), (iv).
24          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
25 date and other dates is GRANTED.
26          The trial date of April 27, 2020, is hereby VACATED.
27          A status hearing is SCHEDULED for June 2, 2020, at 10:00 a.m. At that status
28 hearing, the Court will set a new trial date.


     Order Continuing Trial
     United States v. Marek, CR19-189 JLR – 1
 1           IT IS FURTHER ORDERED that the time between the date of the filing of the
 2 parties’ joint motion and June 1, 2020, is excluded in computing the time within which trial
 3 must commence because the ends of justice served by granting this continuance outweigh the
 4 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 5 Failure to grant this continuance would likely make trial impossible and result in a
 6 miscarriage of justice, and would deny counsel for the defendant and government counsel the
 7 reasonable time necessary for effective preparation, taking into account the exercise of due
 8 diligence. Id. § (B)(i), (iv).
 9
10           Dated this 2nd day of April, 2020.


                                                     A
11
12
13                                                   The Honorable James L. Robart
14                                                   U.S District Court Judge

15
16
     Presented by:
17
18
   /s/ Jessica M. Manca
19 JESSICA M. MANCA
20 Assistant United States Attorney
21 /s/ Timothy Lohraff
22 TIMOTHY LOHRAFF
   Counsel for Jonathan Marek
23
24
25
26
27
28


      Order Continuing Trial
      United States v. Marek, CR19-189 JLR – 2
